357 S.W.3d 229 (2011)
Don'e J. WHITE, Appellant,
v.
STATE of Missouri, Respondent.
No. WD 73058.
Missouri Court of Appeals, Western District.
December 27, 2011.
Motion for Rehearing and/or Transfer to Supreme Court Denied January 31, 2012.
Don'e J. White, Jefferson City, MO, pro se.
Stephen D. Hawke, Jefferson City, MO, for respondent.
Before Division Four: LISA WHITE HARDWICK, Chief Judge, Presiding, JOSEPH M. ELLIS and MARK D. PFEIFFER, Judges.

ORDER
PER CURIAM.
Don'e White appeals the dismissal of his declaratory judgment action for failure to state a claim on which relief could be granted. White sought to challenge a determination by the Board of Probation and Parole that he is required to serve at least 85% of his fifteen-year prison sentence on a conviction for first-degree assault. For reasons explained in a Memorandum provided to the parties, we find no error and affirm the dismissal.
AFFIRMED. Rule 84.16(b)